Citation Nr: 1809636	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, to include vertigo and labrynthitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to September 1985.  During her period of service, the Veteran earned the Good Conduct Medal, Army Commendation Medal, Overseas Service Ribbon, and the Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for vertigo and labrynthitis.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, related symptoms, and any other information of record.  Clemons v. Shinseki, 23 Vet. App 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of entitlement to service connection for vertigo and labyrinthitis has been recharacterized as service connection for a peripheral vestibular disorder, to include vertigo and labrynthitis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for peripheral vestibular disorder, to include vertigo and labrynthitis.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was afforded a VA examination in March 2012, at which time the examiner diagnosed benign paroxysmal positional vertigo (BPPV).  In a July 2012 addendum opinion, the examiner opined that it was not at least as likely as not that the Veteran's BPPV was related to the Veteran's in-service treatment for vestibular neuritis, vertigo, viral labyrinthitis, and possible Meniere's disease, as the pathophysiology of BPPV was unrelated to the aforementioned conditions.  

The examiner further opined that it was not at least as likely as not that the Veteran's vertigo and labyrinthitis was incurred in or caused by an in-service injury, event, or illness, as it did not appear that the Veteran had labyrinthitis.  Further, the examiner stated that BPPV was unrelated to labyrinthitis and was not caused by any of the aforementioned conditions.  The examiner opined that it appeared that the Veteran did not have viral labrynthitis or vestibular neuritis in service, but instead Meniere's disease. 

However, the examiner failed to address the Veteran's private treatment records showing diagnoses of labrynthitis in October 2011 and vestibular Meniere's disease in January 2012.  Thus, the July 2012 examiner's opinion that the Veteran did not appear to have labrynthitis is inconsistent with the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  In light of this deficiency, the Veteran's claim must be remanded for new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 

As the case is being remanded, the Board will take the opportunity to obtain any outstanding private and VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to evaluate the claim for service connection for a peripheral vestibular disorder, to include vertigo and labrynthitis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, private medical records, and the Veteran's own assertions.

The Veteran's claims folder and this remand must be made available to the examiner for review in conjunction with the examination.  Consideration of such should be reflected in the complete examination report.

The examiner should respond to the following:

(a)  Does the Veteran have a currently diagnosed peripheral vestibular disorder, to include vertigo and labrynthitis?

In answering this question, please reconcile the opinion with the Veteran's diagnoses of labrynthitis in October 2011 and vestibular Meniere's disease in January 2012.

(b)  If the examiner determines that a peripheral vestibular disorder exists, the examiner should opine if it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vestibular disorder is related to service.

The examiner must provide a rationale for the opinion given.

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim for service connection for a peripheral vestibular disorder, to include vertigo and labrynthitis.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and her representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




